DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17017007, filed on 9/10/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap between the limiting plate and an upper end of the first blade (the limiting plate and the upper end of the first blade appears to be in contact with no gap in Figure 3) in lines 10-11 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, line 3, “in the a plurality” should be “in the plurality” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lydy (US 5279467) in view of Gearing (US 5669563).
Regarding claim 1, Lydy teaches a cutterhead assembly (see Figure 4) of a branch grinder, comprising a cutterhead body (32, see Figure 4), a center shaft (37) disposed in a center of the cutterhead body (see Figure 4) and at least two installing shafts (shaft 40A and 40C, see Figures 2-3) circumferentially distributed by using the center shaft as an axis (see Figure 4), wherein each of the at least two installing shafts is successively provided with a limiting plate (34, see Figure 3), a first blade (second blade 30 counting from the left on 40A, see Figure 3), a first bush (second 42 counting from the left on 40A, see Figure 3), a second blade (first blade 30 counting from the left on 40A, see Figure 3) and a second bush (first 42 counting form the left on 40A, see Figure 3) from top to bottom (see Figures 2-3), a center of the limiting plate is positioned at an upper end of the center shaft (it is at least the upper end at the inside of left side of the limiting plate 34, see Figure 3) and there is a gap between the limiting plate and an upper end of the first blade (having gap the same way as applicant’s contacting element have a gap), and an outer end of the limiting plate is stretched into the installing shafts and fixed (See Figures 2-4).
Lydy fails to teach the first and the second blade is in clearance fit with a corresponding installing shaft in the at least two installing shafts, and the first blade and the second blade can be rotated in 360 degrees around the corresponding installing shaft.
Gearing teaches a cutting head including the first (49) and second the second blade (49) are in clearance fit with a corresponding installing shaft in the at least two installing shafts (see Figure 6), and the first blade and the second blade can be rotated in 360 degrees around the corresponding installing shaft (col. 6 lines 12-19).
It would have been obvious to one of ordinary skill in the art to modify the device of Lydy to change the blade clearance in the cutterhead, as taught by Gearing, in order to reduce the chance of binding work material in the cuter head (col. 6 lines 19-31 of Gearing).

Regarding claim 2, modified Lydy teaches all elements of the current invention as set forth in claim 1 stated above. 
Modified Lydy fails to teach an end, away from the corresponding installing shaft, of the first blade is downwards inclined disposed.
Gearing further teaches the first blade (49 to the left in Figure 6) including an end, away from the corresponding installing shaft, of the first blade is downwards inclined disposed (see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Lydy to have the downwards inclined blade, as taught by Gearing, in order to reduce the chance of binding work material in the cuter head (col. 6 lines 19-31 of Gearing).
Regarding claim 3, modified Lydy teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Lydy fails to teach an end, away from the corresponding installing shaft, of the second blade is downwards inclined disposed.
Gearing further teaches the second blade (49 to the left in Figure 6) including an end, away from the corresponding installing shaft, of the second blade is downwards inclined disposed (see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Lydy to have the downwards inclined blade, as taught by Gearing, in order to reduce the chance of binding work material in the cuter head (col. 6 lines 19-31 of Gearing).
Regarding claim 4, modified Lydy further teaches the cutterhead assembly of the branch grinder further comprises a third blade (third blade 30 counting from the left on 40C, see figure 3) detachably installed (detachable in the same way shown in Figure 8 of Lydy, the third blade is positioned at an upper end of the limiting plate (see Figure 3 of Lydy).
Modified Lydy fails to teach an end, stretched out of the limiting plate, of the third blade is upwards inclined disposed.
Gearing further teaches the third blade (49 to the right in Figure 6) including an end, away from the corresponding installing shaft, of the third blade is upwards inclined disposed (see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Lydy to have the downwards inclined blade, as taught by Gearing, in order to reduce the chance of binding work material in the cuter head (col. 6 lines 19-31 of Gearing).
Regarding claim 5, modified Lydy further teaches the third blade and the first blade are crossed disposition (see Figure 2 of Lydy).
Regarding claim 9, modified Lydy further teaches a fourth blade (47) is disposed at a lower end of the cutterhead body (at 46 of Lydy), the cutterhead body is provided with a strip-shaped groove (46 of Lydy), and the strip-shaped groove is disposed corresponding to a cutting notch of the fourth blade (see Figure 2 and 4 of Lydy).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lydy (US 5279467) in view of Gearing (US 5669563) and in further view of Doskocil (US 6505291).
Regarding claim 6, modified Lydy teaches all elements of the current invention as set forth in claim 5 stated above.
Modified Lydy fails to teach the cutterhead body is provided with a plurality of baffles which are radially disposed, and at least one baffle in the a plurality of baffles is disposed between adjacent installing shafts.
Doskocil teaches a chipper cutter including a plurality of baffles (14, as baffles are defined as plate to deflect flow, and the knife 14 are plate shape and break up the flow within the device, therefore the limitation is met) which are radially disposed, and at least one baffle in the a plurality of baffles is disposed between adjacent installing shafts.
It would have been obvious to one of ordinary skill in the art to modify the device of modified Lydy to add the baffles to the cutter head, as taught by Doskocil, in order to further cut the work material within the device (col. 4 lines 55-65 of Doskocil).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lydy (US 5279467) in view of Gearing (US 5669563) and in further view of Doskocil (US 6505291) and in further view of Hofmann (US 20120047752 A1).
Regarding claim 7, modified Lydy further teaches a lower end of each of the plurality of baffles is provided with two convex ribs (as modified by Doskocil in claim 6, since the bolts 23 protrude on the bottom, which meets the convex ribs limitation, see Figure 5 of Doskocil) which are disposed at intervals (see Figure 5 of Doskocil), the cutterhead body is provided with grooves (holes in element 21, see Figure 5 of Doskocil) cooperated with the two convex ribs (see Figure 5 of Doskocil). 
Modified Lydy fails to teach the grooves are rectangular.
Hofmann teaches a housing with a rectangular grooves (33) for a rectangular shape (25A) in a bolt (see Figures 2-8).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Lydy to change the bolt and groove shape, as taught by Hofmann, it order to more easily tighten the nut on the bolt (paragraph 0023 of Hofmann).

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 5156345) in view of Lydy (US 5279467) and Gearing (US 5669563).
Regarding claim 1, Baker teaches a cutterhead assembly (see Figure 2) of a branch grinder, comprising a cutterhead body (60, see Figure 2), a center shaft (46) disposed in a center of the cutterhead body (see Figure 2) and at least two installing shafts (shaft 58 and 60 (note this is referring shaft 60), see Figure 2) circumferentially distributed by using the center shaft as an axis (see Figure 2), wherein each of the at least two installing shafts is successively provided with a limiting plate (see Figure 2), a first blade (72, see Figure 2), a first bush (bushing on shaft 58), a center of the limiting plate is positioned at an upper end of the center shaft (see Figure 2) and there is a gap between the limiting plate and an upper end of the first blade (having gap the same way as applicant’s contacting element have a gap), and an outer end of the limiting plate is stretched into the installing shafts and fixed (See Figure 2).
Baker fails to teach a second blade and a second bush from top to bottom, the first and second the second blade is in clearance fit with a corresponding installing shaft in the at least two installing shafts, and the first blade and the second blade can be rotated in 360 degrees around the corresponding installing shaft.
Lydy teaches a cutterhead assembly (see Figure 4) of a branch grinder, comprising a cutterhead body (32, see Figure 4), a center shaft (37) disposed in a center of the cutterhead body (see Figure 4) and at least two installing shafts (shaft 40A and 40C, see Figures 2-3) circumferentially distributed by using the center shaft as an axis (see Figure 4), wherein each of the at least two installing shafts is successively provided with a limiting plate (34, see Figure 3), a first blade (second blade 30 counting from the left on 40A, see Figure 3), a first bush (second 42 counting from the left on 40A, see Figure 3), a second blade (first blade 30 counting from the left on 40A, see Figure 3) and a second bush (first 42 counting form the left on 40A, see Figure 3) from top to bottom (see Figures 2-3), a center of the limiting plate is positioned at an upper end of the center shaft (it is at least the upper end at the inside of left side of the limiting plate 34, see Figure 3) and there is a gap between the limiting plate and an upper end of the first blade (having gap the same way applicant’s contacting element have a gap), and an outer end of the limiting plate is stretched into the installing shafts and fixed (See Figures 2-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Baker to add the additional blades and bushing, as taught by Lydy, in order to add more cutting plane and to better cut the work piece (col. 3 lines 3-24 of Lydy).
Gearing teaches a cutting head including the first (49) and second the second blade (49) are in clearance fit with a corresponding installing shaft in the at least two installing shafts (see Figure 6), and the first blade and the second blade can be rotated in 360 degrees around the corresponding installing shaft (col. 6 lines 12-19).
It would have been obvious to one of ordinary skill in the art to modify the device of Lydy to change the blade clearance in the cutterhead, as taught by Gearing, in order to reduce the chance of binding work material in the cuter head (col. 6 lines 19-31 of Gearing).
Regarding claim 10, modified Baker further teaches a shaft hole (hole in 46 of Baker) is disposed in the center shaft (see Figure 2), and the shaft hole is provided with a key (50) and a connection shaft (42) with a key groove (see Figure 2 of Baker)
Modified Baker fails to teach the key on the center shaft is a key groove.
It would have been obvious to one of ordinary skill in the art to modify the device of modified Baker to reverse the location of the key and key groove for the center shaft and the connection shaft. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 5156345) in view of Lydy (US 5279467) and Gearing (US 5669563) and in further view of Kanchibhotla (US 20170258014 A1).
Regarding claim 8, modified Baker teaches all elements of the current invention as set forth in claim 1 stated above.
Modified fails to teach a flange is limit-installed in the center shaft, an upper end of the flange is provided with a step aligned to the upper end of the center shaft, and the step is upwards protruded and provided with a positioning convex ring (62) cooperatively installed with a center of the limiting plate.
Kanchibhotla teaches a cutting head including a flange (flange created by the bolt head for locking the cutting head, see Figure 8) is limit-installed in the center shaft (see Figure 8), an upper end of the flange is provided with a step (step of the small flange on the bolt head in the middle, see Figure 8) aligned to the upper end of the center shaft (see Figure 8), and the step is upwards protruded and provided with a positioning convex ring (convex ring made with the hole of the bolt head and the outside) cooperatively installed with a center of the limiting plate (since the bolt assist in installing the cutting head and the limiting plate is installed to the cutting head, therefore Kanchibhotla meets the limitation).
As Baker does not provide a clear teaching for how the shaft is affixed to the cutting head. It would have been obvious to one of ordinary skill in the art to modify the device of modified Baker to use the cutting head/shaft connection in to the bolt connection, as taught by Kanchibhotla, in order to operationally affixed to shaft (paragraph 0042 of Kanchibhotla). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/26/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724